DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-6, 8, 7, 9, 10, 11, 12, 13, 14, 16, 17)&7, (18&19), 19, 19 of U.S. Patent No. 10/902,651. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims. Note that the compressed sensing (present in the independent claims of the patent) comprises the “regularization” and “objective function”(recited in the independent claims of the application) related limitations. Also note that claims 7 and 19 (of the patent) recite the “regularization” and “objective function” related limitations. It would have been obvious to combine the teachings of claims 7 and 19 with the other patent claims since one of ordinary skill would have recognized the advantage in optimization.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25, 27, 28, 31, and 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0172230 (Mailhe).

As per claim 37, Mailhe teaches a method for magnetic resonance imaging (MRI) implemented on a computing apparatus, the computing apparatus including at least one processor and at least one storage device, the method comprising:
obtaining k-space data associated with MR signals acquired by an MR scanner, the k-space data corresponding to a first sampling rate (Mailhe: 

    PNG
    media_image1.png
    298
    943
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    387
    945
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    358
    743
    media_image3.png
    Greyscale
);
generating one or more estimated images based on the k-space data and a target neural network model, the one or more estimated images corresponding to a second sampling rate that exceeds the first sampling rate (Mailhe: paras 4, 31, 32, 34 (shown below)

    PNG
    media_image4.png
    523
    947
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    490
    787
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    465
    864
    media_image6.png
    Greyscale

Para 43: “the convolution filter weights and threshold value, and other model parameters are learned from a training data set.”
Para 126: “The learned convolution kernels, weights, connections, and/or layers of the neural
network or networks for the actor 1104 and critic 1106 are provided”
Para 108: “The ground truth for each simulated under-sampled image data set is a reconstruction from the respective fully-samples image data set.”: para 107: “Fully-sampled image data (e.g., k-space data)”: Since the ground truth is pertaining to the fully-sampled data, we know that this is the goal of the neural network);
determining, based on the one or more estimated images, an objective function (Mailhe: );
and determining one or more target images based on the objective function, wherein the objective function includes a regularization term configured to constrain a difference between each of the one or more estimated images and one of the one or more target images (Mailhe: 

    PNG
    media_image7.png
    688
    1050
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    720
    1052
    media_image8.png
    Greyscale

Policy for data fitting, of regularizer, constrains difference between estimated and target images. 
Para 31: “λ is a regularization parameter. The first term of the right side of equation 1 represents the image fit to the acquired data”:
Para 31: “T represents a sparsifying (shrinkage) transform. A is a regularization parameter… The l1 norm is used to enforce sparsity in the transform domain”. Note that enforcing sparsity means that there is no overfitting to Fully-sampled ground truth. Thus, the entire term λ IITxll1 is a regularization term:

    PNG
    media_image9.png
    831
    473
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    612
    944
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    720
    1048
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    261
    947
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    264
    940
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    218
    945
    media_image14.png
    Greyscale

    PNG
    media_image3.png
    358
    743
    media_image3.png
    Greyscale


    PNG
    media_image15.png
    777
    946
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    306
    629
    media_image16.png
    Greyscale
).

As per claim 38, Mailhe teaches the method of claim 37, wherein the one or more target images are determined by performing a plurality of iterations based on the objective function until a condition is satisfied, wherein each iteration of the plurality of iterations includes:
updating, based on the one or more estimated images, one or more candidate images determined in a most recent iteration; determining a value of the objective function based on the one or more updated candidate images; and determining whether the value of the objective function satisfies the condition (Mailhe:  See arguments and citations offered in rejecting claim 37 above;

    PNG
    media_image17.png
    742
    941
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    953
    943
    media_image18.png
    Greyscale

Para 138: “The reconstruction is iterative. Since the measurements are under sampled, iterative reconstruction is used to refine the reconstruction to account of the missing measurements”

    PNG
    media_image19.png
    565
    942
    media_image19.png
    Greyscale
).

As per claim(s) 21 and 27, arguments made in rejecting claim(s) 37 and 38 are analogous, respectively. Milhe also teaches a system for magnetic resonance imaging (MRI), comprising: at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system (Milhe: Fig. 1 (shown above for claim 38): mainly 26-28, 37; Fig. 15 (shown above for claim 1): mainly 1502; Fig. 9: mainly 920, 930, 934-937, 980:

    PNG
    media_image20.png
    845
    1140
    media_image20.png
    Greyscale

: paras 155, 156, 163: processor, memory, program, computer).

As per claim 22, Mailhe teaches the system of claim 21, wherein the target neural network model is trained to map first image data to one or more corresponding estimated first image data, a sampling rate associated with the corresponding estimated first image data exceeding a sampling rate associated with the first image data (Mailhe: See arguments and citations offered in rejecting claim 21 above: Figs. 6-8, 10: and associated text pertain to training neural network as such).

As per claim 23, Mailhe teaches the system of claim 21, wherein the at least one processor is further configured to cause the system to: obtain multiple groups of training data, each group of the multiple groups of training data including second image data and reference second image data corresponding to the second image data, a sampling rate associated with the reference second image data exceeding a sampling rate associated with the second image data; and generate the target neural network model by training a neural network model using the multiple groups of training data, wherein the reference second image data serves as a desired output in a training of the neural network model (Mailhe: See arguments and citations offered in rejecting claim 21 above: Different training data for different scan settings and sampling patterns; 
Para 4: “reinforcement learning creates a policy of actions to provide denoising and data fitting through iterations of the reconstruction given a range of different scan settings.”
Para 6: “Respective image data is undersampled by varying amounts from each of a plurality of fully-sampled images. Deep reinforcement machine learning learns to reconstruct the MR image from a range of sampling patterns corresponding to the under-sampling. A machine-learnt neural network resulting from the machine learning is stored.”;
para 116: “The machine learning trains the auto-encoder 1208 to provide the threshold 1201 (e.g., regularization parameter) for a given sample pattern or mask.”).

As per claim 25, Mailhe teaches the system of claim 21, wherein to generate one or more estimated images based on the k-space data and a target neural network model, the at least one processor is further configured to cause the system to: reconstruct one or more intermediate images based on the k-space data; and generating the one or more estimated images by inputting the one or more intermediate images to the target neural network model (Mailhe: See arguments and citations offered in rejecting claim 21 above: estimated imaged resulting in each iteration are intermediate and are input for the next iteration until the final image is determined).

As per claim 28, Mailhe teaches the system of claim 27, wherein the regularization term is constructed based on a sparse transformation model associated with the one or more estimated images and the one or more updated candidate images (Mailhe: See arguments and citations offered in rejecting claim 21 above: para 31: “T represents a sparsifying (shrinkage) transform. A is a regularization
parameter… The l1 norm is used to enforce sparsity in the transform domain”. Note that the entire term λ IITxll1 provides regularization since enforcing sparsity prevents overfitting to the ground truth Fully-sampled).

As per claim 31, Mailhe teaches the system of claim 28, wherein the sparse transformation model is constructed based on a total variation (TV) operation function, the TV operation function being configured to constrain noises in one of the one or more updated candidate images based on a noise level of the one or more estimated images (Mailhe: See arguments and citations offered in rejecting claim 28 above: para 31: “In some embodiments, the operator Tis a wavelet transform. In other embodiments, the operator T is a finite difference operator in the case of Total Variation regularization”).

As per claim 35, Mailhe teaches the system of claim 21, wherein the target neural network model is constructed based on at least one of a convolutional neural network model (CNN), a fully convolutional neural network (FCN) model, or a generative adversarial network (GAN) (Mailhe: See arguments and citations offered in rejecting claim 37 above;
Para 42: “FIG. 2 form a neural network with K layers… The blocks 202, 204 and 206 are
convolution/deconvolution”.
Para 126: “The learned convolution kernels, weights, connections, and/or layers of the neural
network or networks for the actor 1104 and critic 1106 are provided”);
Paras 43, 45, 52, 68, 71, 95, 97, 126: convolution filter/deconvolution).

As per claim 36, Mailhe teaches the system of claim 21, wherein the k-space data is acquired by the MR scanner according to a pulse sequence designed based on an undersampling pattern (Mailhe:

    PNG
    media_image7.png
    688
    1050
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    720
    1052
    media_image8.png
    Greyscale


    PNG
    media_image21.png
    552
    629
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    322
    629
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    169
    939
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    215
    944
    media_image24.png
    Greyscale

Para 2: “One of the most important acceleration method is the under-sampling reconstruction technique (i.e., MR compressed sensing), where fewer samples are acquired in the MRI data space (k-space ), and prior knowledge is used to restore the images”.
Para 36: “generates magnetic field pulse sequences”: Para 109: “pulse sequence design”: Para 113: “the input k-space data, which is under sampled… pulse sequence design”: Para 133: “the pulse sequence of the MR compressed sensing may be set”: Para 134: “Based on the configuration of the MR scanner, a pulse sequence is created”.
Para 37: “provides RF pulse signals to RF coil 18, which in response produces magnetic field pulses which rotate the spins of the protons in the imaged body of the patient”.
Undersampling is planned for scanning efficiency, which is achieved via the required pulse sequence

    PNG
    media_image25.png
    554
    774
    media_image25.png
    Greyscale
).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 26, 39, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mailhe as applied to claims 37 and 21 above, and further in view of Official Notice.

As per claim 24, Mailhe teaches the system of claim 23. Mailhe does not teach the second image data in each group of the multiple groups of training data includes a first image acquired based on a first pulse sequence, and a third image acquired based on a third pulse sequence different from the first pulse sequence, and a repetition time corresponding to the third pulse sequence is less than the first pulse sequence. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage training for change in repetition time, which affects the amount of time between successive pulse sequences applied to the same slice, which affects sampling. The teachings of the prior art could have been incorporated into Mailhe in that different training data sets pertained to different repetition times.

As per claim 26, Mailhe teaches the system of claim 21. Mailhe does not teach to generate one or more estimated images based on the k-space data and a target neural network model, the at least one processor is further configured to cause the system to: generate estimated k-space data by inputting the k-space data to the target neural network model, the estimated k-space data corresponding to the second sampling rate; and reconstruct the one or more estimated images based on the estimated k-space data. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of providing the fully-sampled k-space allowing for flexibility in subsequent reconstruction. The teachings of the prior art could have been incorporated into Mailhe in that estimating the fully-sampled k-space instead of directly estimating the reconstructed image pertaining to the fully-sampled k-space.

As per claim 39, Mailhe teaches the method of claim 38. Mailhe does not teach the objective function further includes a consistency term representing a difference between candidate k- space data associated with the one or more updated candidate images and the k-space data. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of tracking the change of the k-space variable across iterations in determining an optimal value. The teachings of the prior art could have been incorporated into Mailhe in that a consistency term represents a difference between candidate k- space data associated with the one or more updated candidate images and the k-space data.

As per claim(s) 34, arguments made in rejecting claim(s) 39 are analogous. Milhe also teaches a system for magnetic resonance imaging (MRI), comprising: at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system (Milhe: Fig. 1 (shown above for claim 38): mainly 26-28, 37; Fig. 15 (shown above for claim 1): mainly 1502; Fig. 9: mainly 920, 930, 934-937, 980: paras 155, 156, 163: processor, memory, program, computer).


Allowable Subject Matter
Claims 29, 30, 32, and 33 would be allowable if rewritten to overcome the non-statutory double patetnting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662